Citation Nr: 1541383	
Decision Date: 09/25/15    Archive Date: 10/02/15

DOCKET NO.  11-05 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to a disability rating in excess of 40 percent for fibromyalgia.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Havelka, Counsel







INTRODUCTION

The Veteran served on active duty from March 1991 to March 1993.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana which granted service connection for fibromyalgia and assigned a 20 percent disability rating effective February 2004.  During the pendency of the appeal a 40 percent disability rating has been assigned effective back to the date of service connection in February 2004.  


FINDINGS OF FACT

The Veteran is in receipt of the maximum schedular rating for fibromyalgia rated under the exact diagnostic code used to rate this disorder; this disability does not result in an exceptional or unusual disability picture.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 40 percent for fibromyalgia have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.20, 4.27, 4.71a, Diagnostic Code 5025 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015). 

The Veteran has been provided the requisite notice with respect to his claim for service connection for muscle pain in March 2004 which was prior to the rating decision on appeal.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). The issue on appeal involves the disability rating assigned upon awarding service connection.  In cases where service connection has been granted and initial disability ratings and effective dates have been assigned, the typical service-connection claim has been more than substantiated, it has been proven and the purpose that the notice is intended to serve has been fulfilled.  Dingess v. Nicholson, 19 Vet. App. at 490-91 (2006). 

VA has also fulfilled its duty to assist the Veteran. VA has obtained service treatment records, private medical records, VA medical records, VA examination reports, assisted the Veteran in obtaining evidence, and afforded him the opportunity to present testimony, written statements, and evidence. All known, identified, and available records relevant to the issue on appeal have been obtained and associated with the evidence of record and he has not contended otherwise.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537   (2006); see also Dingess, 19 Vet. App. at 486; Shinseki v. Sanders, 129 S. Ct. 1696   (2009).

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.

Where, as here, entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505   (2007).

The Veteran's service-connected fibromyalgia is rated 40 percent under 38 C.F.R. 
§ 4.71, Diagnostic Code 5025 which provides that fibromyalgia (fibrositis, primary fibromyalgia syndrome) with widespread musculoskeletal pain and tender points, with or without associated fatigue, sleep disturbance, stiffness, paresthesias, headache, irritable bowel symptoms, depression, anxiety, or Raynaud's-like symptoms, is to be rated 10 percent disabling if the symptoms require continuous medication for control; 20 percent disabling if the symptoms are episodic, with exacerbations often precipitated by environmental or emotional stress or by overexertion, but symptoms that are present more than one-third of the time; and 40 percent disabling if the symptoms are constant or nearly constant, and are refractory to therapy.  38 C.F.R. § 4.71, Diagnostic Code 5025.  Widespread pain means pain in both the left and right sides of the body, that is both above and below the waist, and that affects both the axial skeleton (i.e., cervical spine, anterior chest, thoracic spine, or low back) and the extremities.  38 C.F.R. § 4.71, Diagnostic Code 5025, Note.  

The Veteran is receiving the maximum schedular rating under Diagnostic Code 5025, and he is receiving this evaluation effective from the original date of service connection.  The scheduler criteria simply do not provide for a higher rating.  His fibromyalgia is rated under the exact Diagnostic Code which contemplates this disability.  The Veteran's assertions are merely that he is living with pain, and that he simply deserves more compensation for his fibromyalgia than the 40 percent disability rating assigned.  Throughout the appeal period, including on VA examination, the Veteran has reported symptoms of widespread musculoskeletal pain, stiffness, muscle weakness, achiness, arthralgia, trigger points, unexplained fatigue, and sleep disturbance.  The Veteran's symptoms of widespread pain are the exact symptoms or similar ones are contemplated in Diagnostic Code 5025.  Moreover, there is no other diagnostic code in 38 C.F.R. § 4.71a under which the Veteran's service-connected fibromyalgia could properly be rated.  As the Veteran is receiving the maximum schedular rating under the most analogous diagnostic code, a rating higher than 40 percent for fibromyalgia is not warranted.  The preponderance of the evidence is against the claim; the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3 

Additionally, because Diagnostic Code 5025 is not based on limitation of motion (where a diagnostic code is not predicated on a limited range of motion alone, the provisions of 38 C.F.R. §§ 4.40 and 4.45, with respect to pain, do not apply; See Johnson, 9 Vet. App. at 11.), and as the Veteran is receiving the maximum schedular rating available under Diagnostic Code 5025 (functional loss are not applicable to increase the rating where a disability is rated at the maximum level provided by the diagnostic code under which it is rated; see VAOPGCPREC 36-97), a disability rating higher than 40 percent for fibromyalgia based on functional loss due to pain pursuant to 38 C.F.R. §§ 4.40 and 4.45 is not warranted.

Consideration has also been given to whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the veteran or reasonably raised by the record).  In determining whether an extra-schedular evaluation is for consideration, the Board must first consider whether there is an exceptional or unusual disability picture, which occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115   (2008). If there is an exceptional or unusual disability picture, the Board must next consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization. Thun, 22 Vet. App. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required. 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

Here, the schedular evaluation in this case is not inadequate.  When comparing the Veteran's disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that manifestations of the service-connected fibromyalgia are congruent with the disability picture represented by the disability rating assigned herein.  The criteria for the rating assigned herein more than reasonably describe the Veteran's disability level and symptomatology. Moreover, to the extent that employability and or mobility impairment are the result of the service-connected fibromyalgia, the Veteran is already in receipt of a 100 percent disability rating based upon individual unemployability caused by his service-connected disabilities.  He is also in receipt of special monthly compensation based on the need for aid and attendance, again because of physical limitations caused by pain.   Given the foregoing, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture.  In short, there is nothing exceptional or unusual about the Veteran's disability because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.   


ORDER

A disability rating in excess of 40 percent for fibromyalgia is denied.  



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


